* Motion for rehearing denied, with $25 costs, on January 12, 1943.
Action commenced on December 4, 1940, by Josephine Barber, plaintiff, against Burrell Engineering Company, American Mutual Liability Insurance Company, and Industrial Commission of Wisconsin to review an order of the Industrial Commission dismissing plaintiff's application for death benefits because of the injury, and death of her husband, while in the employ of the engineering company.
From a judgment affirming the order of the Industrial Commission entered February 2, 1942, plaintiff appeals.  The material facts will be stated in the opinion. *Page 463 
The question in this case is whether the death of plaintiff's husband by suicide is compensable under the circumstances.  This presents a question of proximate cause.  There is some difference of opinion between plaintiff and defendants as to whether we are here faced with a question of fact or law, but in any event, we shall state the facts which are necessary to an understanding and determination of the question.
Deceased was an employee of the engineering company, and was injured on April 3, 1939, by falling astride a hopper in the course of his employment.  He sustained a rupture of the urethra and an injury to the bladder, as well as pain in the back and pelvic region, and frequency of urination.  In addition, he became sexually impotent.  Following this, he became moody and despondent, and on March 28, 1940, he left home, went to Canada, engaged a room in a hotel, and committed suicide.  Prior to his death, deceased made application to the Industrial Commission for compensation, and the hearings upon this application resulted in findings that applicant had sustained no permanent disability as a result of his injury, but did have prostatitis that would require treatments. The application involved here is for death benefits and burial expenses on account of the death of plaintiff's husband, upon the theory that as a result of the accident that he suffered pain and the loss of his sexual powers which produced a mental depression and caused him to commit suicide.
The findings of the commission are to the effect that because of his physical condition, deceased developed a psychosis *Page 464 
causing him to become devoid of normal judgment; that in all probability he would not have committed suicide had it not been for the conditions, both mental and physical, which resulted by reason thereof; "that decedent had rational knowledge of the consequences of his act and acted with conscious volition to produce his death; that suicide was the result of the action of a moderately intelligent mental power, with knowledge of the purpose and effect of his act, but that decedent, upon said occasion, was dominated by a disturbance of his mind, directly caused by his injury and its consequences; that suicide did not result from insanity of such violence as to cause the decedent to produce death in a delirium or frenzy without conscious volition, nor while suffering severe pain; that decedent was capable of appreciating the consequences of his act, but was incapable of resisting the emotional impetus toward suicide resulting from the mental condition caused by his injury; that decedent's act in committing suicide was an intervening cause for death and that suicide and death did not proximately result because of his injury."
That these findings are clearly sustained by the evidence is not disputed.  The findings indicate that the injury to deceased produced certain physical disabilities, and that the pain and humiliation involved in these disabilities created what for deceased was an intolerable condition, and that he became profoundly depressed.  With full knowledge of what he was doing he chose deliberately to end his life as an escape from these intolerable conditions.  His morbid mental condition had not however progressed to the stage of insane frenzy. He still had moderately intelligent mental power, rational knowledge of the consequences of his act, and the capacity for conscious volition.  Upon these facts the commission and the trial court correctly denied compensation and this for two reasons.
Sec. 102.03 (1) (d), Stats., excludes compensation for intentionally self-inflicted injuries.  It is evident that death *Page 465 
by suicide constitutes an intentionally self-inflicted injury, and where the insanity of the person so ending his life has not progressed to the stage of destroying capacity to entertain an intention, the statute plainly excludes compensation for the injury.  In this connection see Vennen v. New Dells LumberCo. 161 Wis. 370, 154 N.W. 640; Simmons Co. v. IndustrialComm. 211 Wis. 445, 248 N.W. 443.  Findings to the effect that decedent did not act upon uncontrollable impulse or in a delirium or frenzy, but with conscious volition, and in the exercise of a moderately intelligent mental power, with knowledge of the purpose and effect of his act, seem quite clearly to us to preclude recovery because of the exclusions of sec.102.03 (1) (d).
A second reason why compensation must be denied in this case is that the voluntary, wilful act of suicide resulting from a moderately intelligent power of choice is an intervening cause that precludes compensation.  The rule established by the overwhelming weight of authority is well summarized inDaniels v. New York, N. H.  H. R. Co. 183 Mass. 393, 399,67 N.E. 424.  The court there said:
"We are of opinion that the voluntary, wilful act of suicide of an insane person, whose insanity was caused by a railroad accident, and who knows the purpose and the physical effect of his act, is such a new and independent agency as does not come within and complete a line of causation from the accident to the death. . . .  An act of suicide resulting from a moderately intelligent power of choice, even though the choice is determined by a disordered mind, should be deemed a new and independent, efficient cause of the death that immediately ensues."
See also in this connection Brown v. American Steel Wire Co. 43 Ind. App. 560, 88 N.E. 80; Tetrault's Case,278 Mass. 447, 180 N.E. 231; Ruschetti's Case,299 Mass. 426, 13 N.E.2d 34; Kazazian v. Segan, 14 N.J. Misc. 78, 182 A. 351; Industrial Comm. of Ohio v. Brubaker, *Page 466 129 Ohio St. 617, 196 N.E. 409; Long v. Omaha  C. B. StreetR. Co. 108 Neb. 342, 187 N.W. 930.  For cases in which compensation or damages were allowed where the suicide was not the result of a moderately intelligent power of choice, but rather attributable to ungovernable lunacy, insane frenzy, or irresistible impulse, see Sponatski's Case, 220 Mass. 526,108 N.E. 466; Gasperin v. Consolidated Coal Co. 293 Pa. 589,143 A. 187; McFarland v. Dept. of Labor and Industries,188 Wash. 357, 62 P.2d 714.
The doctrine of these authorities, as applied to the findings of fact of the commission, require the holding that the suicide constituted an independent, intervening cause of the injury and prevents compensation.  The physical injury sustained by decedent was not permanent in a physical sense.  There was no physical injury of any sort to the brain itself.  What happened in this case was that decedent was unable to tolerate the pain, inconvenience, and humiliation caused by his physical condition and deliberately chose to end his life.  It was a morbid choice but, as the commission found, upon sufficient evidence, the deliberate choice of a person of moderately intelligent mental powers, with rational knowledge of the consequences, and the act itself was done with conscious volition. The element of insane frenzy or ungovernable lunacy was wholly absent.
By the Court. — Judgment affirmed.